Citation Nr: 9905176	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, claimed as diarrhea.

2.  Entitlement to service connection for viral hepatitis B.

3.  Entitlement to service connection for light sensitive 
eyes.

4.  Entitlement to service connection a bilateral knee 
disorder.

5.  Entitlement to an increased evaluation for degenerative 
disc disease of L-4 to 
S-1, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for residuals of 
viral meningoencephalitis with mild memory impairment, mild 
expressive aphasia, and headaches, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from March 1986 to July 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1995 rating decision by the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
hiatal hernia with gastroesophageal reflux and assigned a 10 
percent disability evaluation; granted service connection for 
residuals of viral meningoencephalitis with headaches and 
assigned a 10 percent evaluation; granted service connection 
for degenerative disc disease, L5-S1 and assigned a 10 
percent evaluation; granted service connection for TMJ 
disorder and assigned a 10 percent evaluation; granted 
service connection for residuals of a left ankle sprain and 
assigned a noncompensable evaluation; denied service 
connection for chronic diarrhea, denied service connection 
for ingrown toenails; denied service connection for light 
sensitive eyes; denied service connection for hepatitis; and 
denied service connection for a bilateral knee disorder.

Following receipt of additional evidence, the RO, in a 
January 1998 rating decision, increased the veteran's 
evaluation for hiatal hernia with gastroesophageal reflux to 
30 percent; increased the veteran's evaluation for TMJ to 20 
percent; and granted service connection for residuals of 
ingrown toenails for both great toes and assigned a 10 
percent evaluation.  In a January 1998 statement, the veteran 
indicated that he was satisfied with the increased 
evaluations for his hiatal hernia and TMJ as well as the 
continued noncompensable evaluation for the residuals of his 
left ankle.  The veteran appeared before a Member of the 
Board at a hearing at the RO in December 1998.  The veteran 
stated at the hearing that he was withdrawing the issue of 
increased evaluation for residuals of ingrown toenails of 
both great toes.

In January 1998, the veteran reported that he is being 
treated for chronic depression as a result of his service 
connected viral meningoencephalitis.  Moreover, in a June 
1997 VA treatment record, the examiner diagnosed major 
depression secondary to brain damage.  This may be construed 
to be an informal claim for service connection for major 
depression.  All steps required for jurisdiction have not 
been satisfied.  Therefore, the issue is referred to the RO 
for appropriate action. Since there is no notice of 
disagreement, the issue is not before the Board.


FINDINGS OF FACT

1.  The veteran was diagnosed with questionable irritable 
bowel syndrome during service.  

2.  The veteran has been diagnosed on a recent VA examination 
with probable irritable bowel syndrome.



CONCLUSION OF LAW

Irritable bowel syndrome was incurred during service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).   Service connection may be 
granted for chronic disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

The veteran's service medical records reveal he had viral 
meningitis and encephalitis in 1993.  A March 1994 treatment 
record indicates that the veteran complained of frequent 
diarrhea since he had meningitis.  Treatment records show 
that the veteran continued to complain of loose stools and 
diarrhea through December 1994.  A January 1995 treatment 
record notes the veteran's continual diarrhea complaints.  
The impression included possible irritable bowel syndrome.  

VA treatment records from 1996 show the veteran continued to 
complain of diarrhea. The veteran underwent a small biopsy in 
November 1996 due to complaints of diarrhea, no pathologic 
lesions were noted.  A May 1997 notation indicates the 
veteran complained of fecal incontinence.  At a November 1997 
VA examination, the examiner reviewed the veteran's claims 
file and service medical records.  The veteran complained of 
loose stools with alternating constipation 2 to 3 times per 
day.  The examiner noted the veteran's history of loose 
stools since 1993.  The examiner reported that the doctors in 
service felt he had either irritable bowel syndrome or 
inflammatory bowel disease.  The diagnosis was probable 
irritable bowel syndrome.  

The Board has reviewed the probative evidence of record 
including the veteran's medical records and statements on 
appeal.  The clinical record establishes that the veteran had 
chronic diarrhea during service.  Treating service medical 
personnel diagnosed possible irritable bowel syndrome or 
inflammatory bowel disease.  The most recent VA clinical 
documentation establishes that the veteran complains of daily 
loose stools or constipation with a history of loose stools 
since service and diagnosed probable irritable bowel 
syndrome.  In light of such evidence and given the absence of 
competent evidence to the contrary, the Board concludes that 
service connection is warranted for irritable bowel syndrome 
claimed as diarrhea.


ORDER

Service connection for irritable bowel syndrome is granted.



REMAND

At his December 1998 Travel Board hearing, the veteran 
testified that he received treatment for several of the above 
disorders at the West Los Angeles, California VA Medical 
Center (MC).  Records pertaining to treatment since late 1997 
at the West Los Angeles VAMC are not present in the claims 
file.  The duty to assist includes obtaining all relevant VA 
treatment records, which could potentially be helpful in 
resolving the veteran's claims. The case is REMANDED to the 
RO for the following development:

1.  The RO request that relevant copies 
of VA clinical documentation pertaining 
to treatment of the veteran at the West 
Los Angeles VAMC be forwarded for 
incorporation in the record.

2.  The RO should obtain an examination 
of the lumbar spine that complies with 
DeLuca.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

